Citation Nr: 1311505	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied entitlement to service connection for PTSD. 

The Virtual VA file has been reviewed and contains no new pertinent records at this time. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible medical opinion evidence of record shows that the Veteran is not currently diagnosed with an acquired psychiatric disorder, to include PTSD. 


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder due to disease or injury that was incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issues decided in this decision, the Board is required to ensure that the VA's duties to notify and assist have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran, dated in December 2008, June 2009, and August 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim for PTSD, the VCAA notice was provided to the Veteran prior to the RO's rating decision September 2009.  The Veteran was notified of the evidence needed to substantiate the claim, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The notice included a listing of evidentiary sources other than service records to support the claim. 

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  The Veteran was also informed of how VA determines disability ratings and effective dates.

The Board notes that the Veteran has not been apprised, in accordance with 38 C.F.R. § 19.29, of the new PTSD provisions codified at 38 C.F.R. § 3.304(f)(3), effective July 13, 2010.  This is harmless error as the Veteran has a verified stressor.  

As for content of the VCAA notice, the letters complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) , as indicated under the facts and circumstances in this case.  Specifically, the RO obtained service personnel records, service treatment records, and VA treatment records.  In addition, the Veteran was accorded a VA examination in June 2010.  In the March 2013 Informal Hearing Presentation, the Veteran's representative contended that it was "more than a little odd, given what the Veteran went through while in service, that no psychiatric condition was found," that "[i]t [was] not clear whether he had any post-service treatment for psychiatric problems," and that "[t]he exam the Veteran had [did] not appear to have explored his in-service experiences in depth and was therefore inadequate."  The June 2010 examination report shows that the exam was conducted by an examiner with expertise in evaluating mental disorders and that the examiner reviewed the claims file.  The examiner elicited information from the Veteran regarding his service and medical history, and conducted a mental status examination.  Given the foregoing, the Board finds that the June 2010 VA examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also, the record does reflect that in a November 2008 statement, the Veteran reported that he "went to a Dr. Z[] in Columbus Indiana after the war and he recognized a nervous condition that [he] had from the war."  The Veteran, however, has not submitted any medical records from Dr. Z or provided the identifying information to permit procurement of any records from Dr. Z by VA despite given the opportunity to do so.  See Duty to Assist Letters dated in December 2008 and August 2009.  Also, at the June 2010 VA examination the Veteran denied ever receiving treatment for a mental disorder and denied that he currently received treatment for a mental disorder.  Given these circumstances, there is no outstanding duty to obtain adequately identified records.   

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore consider the merits of the Veteran's claim, de novo.


Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that, absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet.App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet.App. 563, 567 (1996).

Analysis- Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of service.  Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claim. 

Initially, the Board notes that the Veteran's service treatment records are silent as to complaints, treatment, or diagnoses of a psychiatric disorder, to include PTSD.  

Following separation from service in 1945, the post-service medical record is also silent as to complaints, treatment, or diagnoses relating to a psychiatric disorder until July 2008, at which time the Veteran had a positive screen for PTSD.  There,  however, was no subsequently diagnosed PTSD or any other acquired psychiatric disorder. 

The Veteran was afforded a VA psychiatric examination in June 2010.  After reviewing the Veteran's prior medical/mental health history, interviewing the Veteran, and conducting a psychiatric examination, the examiner stated that the Veteran did not have a current psychiatric disability.  It was specifically noted that, while the Veteran met the DSM-IV stressor criterion and had symptoms of increased arousal (i.e., exaggerated startle response), he did not meet the full DSM-IV criteria for PTSD because he did not persistently re-experience the traumatic event; nor did his symptoms cause significant distress or impairment in social, occupational, or other important areas of functioning.  In so finding, the examiner noted that the Veteran may have met the criteria for anxiety or mood disorder in the years after his return from the war; however, he did not report having any significant mental symptoms in many years.  The examiner concluded that there had been some mild, transient symptoms over the years, but no significant impairment as a result.  

In sum, the record reflects that the Veteran has not been diagnosed with a psychiatric disorder during the appeal period.  

The Veteran is competent to report symptoms such as trouble sleeping or service-related dreams because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  Furthermore, the Board has no reason to doubt the Veteran's subjective complaints and finds such assertions credible.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet.App. 282 (1999).  Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a chronic acquired psychiatric disorder, including PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).
The Veteran is competent to report a contemporaneous medical diagnosis; however, this lay evidence is outweighed by the current competent and credible medical opinion evidence of record that shows no current disability during the course of this appeal.   

In the absence of a competent diagnosis of an acquired psychiatric disability at any time during the appeal period, service connection may not be granted. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). See also McClain v. Nicholson, 21 Vet.App. 319 (2007). In the absence of a current disability, there is no need to discuss the remaining Shedden elements or the elements of 38 C.F.R. § 3.304(f). 

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


